DETAILED ACTION
This office action is responsive to claims 1 – 15 filed in this application Cho, U.S. Patent Application No. 17/115,374 (Filed December 8, 2020) claiming priority to KR10-2019-0171570 (12/20/2019) (“Cho”).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/8/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The references listed therein have been considered, and placed in the application file.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., United States Patent No. 10,996,789 (Patented May 4, 2021, filed April 29, 2020) claiming priority to TW108140347 (November 7, 2019) (“Lin”) in view of Venkatachalam et al., United States Patent Application Publication No. 2009/0064125 (Published March 5, 2009, filed September 5, 2007) (“Venkatachalam”). 


Claims 1 and 11
With respect to claims 1 and 11, Lin teaches the invention as claimed including a touch system comprising: a processor; a first memory configured to store a first firmware… wherein the first firmware is configured to receive update-data for the first firmware from a host {A touch panel device receives updated firmware that controls the detection of touch action coordinates by downloading and storing the updated firmware in a memory from which it will be read by a touch processor 112 for execution.  Lin at col. 3 ll. 50 – 63; id. at col. 5 ll. 57 – 61; id. at col. 7 ll. 25 – 31; id. at col. 7 ll. 54 – 61; id. at col. 8 ll. 7 - 9; id. at col. 3 ll.  29 – 34 & col. 4 ll. 54 – 59 (sensor electrode to determine touch coordinates).}
However, Lin doesn’t explicitly teach the limitation:
and a second firmware for driving the processor in different storage areas; and a second memory to which the first firmware is uploaded by the processor,… [receive firmware update data] after being executed by the processor in a state of being uploaded to the second memory, store body data of the update-data in the first memory, and then store header data of the update-data in a blank section provided at a front of a memory section in which the body data is stored in the first memory. {Venkatachalam does teach this limitation.  Venkatachalam teaches that the touch device firmware updating method, as taught in Lin, may include where two copies of the firmware are present on the device and the first one is updated preserving the second in case a rollback is required.  Venkatachalam at ¶¶ 0029, 0031, 0041, 0045, 0046.  The first firmware may be loaded from non-volatile memory into volatile memory so that a processor, such as 120 or 202, may perform a firmware update of receiving a firmware update header from a server, extracting verification information from the header, and then sequentially receiving from the server, verifying, and storing blocks of the body of the firmware update into the non-volatile memory such that the header is eventually saved into a memory location that immediately precedes the firmware body.  Id. at ¶¶ 0019, 0026, 0029 - 0031, 0041, 0045, 0046 (header received and used to obtain and store body blocks for first firmware retaining second as backup); id. at ¶ 0032 & Fig. 3 (storing header preceding body); id. at ¶¶ 0023 – 0025, 0028, and figs. 2 & 3 (interconnects between volatile memory, processor, and non-volatile memory).  After the update has been verified and stored the update may be applied to the first firmware.   Id. at ¶ 0047.
Lin and Venkatachalam are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to obtain and install an updated firmware.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine touch device firmware updating methods as taught in Lin, with verifying the update in blocks, as taught in Venkatachalam.  Venkatachalam teaches that the processor that obtains the obtain and performs the validation may not have enough memory to hold the entire firmware and thus should process the firmware in smaller blocks.  Id. at Abstract and ¶ 0052.  Therefore, one having ordinary skill in the art would have been motivated to combine touch device firmware updating methods as taught in Lin, with verifying the update in blocks, as taught in Venkatachalam, for the purpose of enhancing a known touchpad firmware updating method when the touchpad device has limited memory with a method to perform a firmware update in a device with limited memory.}

Claims 2 and 14
With respect to claims 2 and 14, Lin and Venkatachalam teach the invention as claimed including:
a touch driving circuit configured to supply a driving signal to a sensor electrode of the touch panel provided in an electronic device, and to receive a response signal to the driving signal from the sensor electrode, thereby generating touch data, wherein the first firmware executed by the processor calculates touch coordinates on the touch panel based on the touch data and provides the touch coordinates to the host.   {The updated firmware is used to control the touch hardware such as sensors to determine touch coordinates.  Lin at id. at col. 3 ll.  29 – 34 & col. 4 ll. 54 – 59 (sensor electrode to determine touch coordinates); id. at col. 7 ll. 25 – 31 (update to correct firmware for touch hardware).}

Claim 3
With respect to claim 3, Lin and Venkatachalam teach the invention as claimed including:
wherein the first firmware is configured to verify a validity of the body data after storing the body data in the first memory and, if the validity of the body data is proved, to store the header data in the first memory.  {The header is used to verify the body blocks, after which they are stored, and the header may also be verified and stored at the front of the update body in the secure memory 206.  Venkatachalam at ¶¶ 0030 - 0032, 0043, 0045, 0046.}

Claim 4
With respect to claims 4, 11, and 18, Lin and Venkatachalam teach the invention as claimed including:
wherein the first firmware is configured to verify the 14validity of the header data after storing the header data in the first memory and, if the validity of the header data is proved, to complete updating of the first firmware.  {The header may be verified and if the verifications pass the update may be applied to the first firmware.  Venkatachalam at ¶¶ 0043 & 0047.}

Claims 5 and 13
With respect to claims 5 and 13, Lin and Venkatachalam teach the invention as claimed including:
wherein the first firmware is configured to divide the body data into a plurality of data blocks and to sequentially store the plurality of data blocks in the first memory, and the first firmware is configured to verify a validity of one data block from the plurality of data blocks whenever the one data block is stored in the first memory and, if the validity is proved for all of the plurality of data blocks, to store the header data in the first memory.   {The body blocks are sequentially verified, stored in secure memory, and the header is also verified and stored in the same memory immediately preceding the body.  Venkatachalam at ¶¶ 0019, 0026, 0029 - 0032, 0045, 0046 (header received and used to obtain and store body blocks for first firmware retaining second as backup); id. at ¶ 0032 & Fig. 3 (storing header preceding body).}

Claim 6
With respect to claim 6, Lin and Venkatachalam teach the invention as claimed including:
a communication interface that comprises a first communication interface configured to provide a communication path between the processor and the first memory, and a second communication interface configured to provide a communication path between the processor and the host.    {Communication buses connect the volatile memory, processor, non-volatile memory, and the network interface which communicates with the host server.  Venkatachalam at ¶¶ 0023 – 0025, 0026, 0028, and figs. 2 & 3 (see at least 122, 128, and 208).}

Claim 7
With respect to claim 7, Lin and Venkatachalam teach the invention as claimed including:
wherein the first firmware is configured to temporarily store the update-data in the second memory, to set a first address to an Nth address (N is a natural number), which belong to a range of addresses for a memory section to which the header data is stored, in the first memory, as a blank section, and then to store the body data in an (N+1)th address of the first memory and in addresses subsequent thereto.  {The body blocks are sequentially verified, stored in secure memory, and the header is also verified and stored in the same memory immediately preceding the body.  Venkatachalam at ¶¶ 0019, 0026, 0029 - 0032, 0045, 0046 (header received and used to obtain and store body blocks for first firmware retaining second as backup); id. at ¶ 0032 & Fig. 3 (storing header preceding body).}

Claim 8
With respect to claim 8, Lin and Venkatachalam teach the invention as claimed including:
wherein the second firmware is configured to be uploaded to the second memory and to be executed by the processor when an error occurs in the first firmware.  {Two copies of the firmware are present on the device and the first one is updated preserving the second in case a rollback is required by an error during the update process.  Venkatachalam at ¶¶ 0029, 0031, 0041, 0045, 0046.}

Claim 9
With respect to claim 9, Lin and Venkatachalam teach the invention as claimed including:
wherein the second firmware is configured to receive the update-data of the first firmware from the host, and to store the header data of the update- data in the first memory after storing the body data of the update-data in the first memory such that the header data is stored in a blank section provided at the front of the memory section in which the body data is stored.  {The body blocks are sequentially verified, stored in secure memory, and the header is also verified and stored in the same memory immediately preceding the body.  Venkatachalam at ¶¶ 0019, 0026, 0029 - 0032, 0045, 0046 (header received and used to obtain and store body blocks for first firmware retaining second as backup); id. at ¶ 0032 & Fig. 3 (storing header preceding body).}

Claims 10 and 12
With respect to claims 10 and 12, Lin and Venkatachalam teach the invention as claimed including:
wherein a blank area corresponding to a predetermined memory section is provided between the storage area of the first firmware and the storage area of the second firmware in the first memory.  {The body blocks are sequentially verified, stored in secure memory, and the header is also verified and stored in the same memory immediately preceding the body.  Venkatachalam at ¶¶ 0019, 0026, 0029 - 0032, 0045, 0046 (header received and used to obtain and store body blocks for first firmware retaining second as backup); id. at ¶ 0032 & Fig. 3 (storing header preceding body).}

Claim 15
With respect to claim 15, Lin and Venkatachalam teach the invention as claimed including:
wherein, in the body data storage step, the validity of body data is verified using one or more of a parity check, a cyclically redundancy check (CRC), and a checksum.  {The header may contain a checksum for each block of the update body, such as an SHA-256 hash.  Venkatachalam at ¶¶ 0031 & 0036.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										September 26, 2022
Examiner, Art Unit 2199


/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199